         Case 2:18-cv-00703-ACA-HNJ Document 19 Filed 06/08/20 Page 1 of 2                 FILED
                                                                                  2020 Jun-08 PM 04:29
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JERRY LEE ASHFORD,                         )
                                           )
          Petitioner,                      )
                                           )
v.                                         )   Case No.: 2:18-cv-703-ACA-HNJ
                                           )
LEON BOLLING, III, Warden,                 )
                                           )
          Respondent.                      )

                           MEMORANDUM OPINION

         Jerry Lee Ashford, an Alabama state prisoner proceeding pro se, filed an

amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc.

11). On March 17, 2020, the magistrate judge entered a report recommending this

action be dismissed without prejudice for lack of jurisdiction because the petition is

successive and Mr. Ashford has not obtained authorization from the Eleventh Circuit

Court of Appeals to proceed as required by 28 U.S.C. § 2244(b)(3)(A). (Doc. 18).

Although the magistrate judge advised Mr. Ashford of his right to file specific

written objections within fourteen days, no objections have been received by the

court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s findings and ACCEPTS the recommendation. Mr. Ashford’s
      Case 2:18-cv-00703-ACA-HNJ Document 19 Filed 06/08/20 Page 2 of 2




petition for a writ of habeas corpus is due to be dismissed without prejudice for lack

of jurisdiction because he has not received authorization from the Eleventh Circuit

to file a second or successive habeas petition. See 28 U.S.C. § 2244(b)(3)(A).

      The court will enter a separate order.

      DONE and ORDERED this June 8, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
